Citation Nr: 1527506	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-34 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1954 to October 1956, and from January 1957 to February 1961.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file includes a March 2014 VA examination, with an April 2014 opinion.  The report reflects that the Veteran had right ear speech discrimination scores of 4 percent for the right ear and 52 percent for the left ear; however, it also notes that word recognition scores were not appropriate for the Veteran.  The report further reflects, with regard to audiologic findings, that the Veteran was unable to obtain/maintain a seal bilaterally.  

The claims file also includes a private December 2014 audiogram, with January 2015 correspondence, from the "Kentucky Ear, Nose and Throat Head and Neck Surgeons".  The Veteran testified at the May 5, 2015 Board hearing that he had had another audiology appointment on May 4, 2015 at which time, the clinician informed him that his hearing had become worse since December 2014 based on a comparison of December 2014 and May 2015 audiograms. (See Board hearing transcript, page 5.)  (The Board notes that the accredited representative referred to the December 2014 results as VA results; however, the record reflects that they are private results.)

Based on the foregoing, the Board finds that the Veteran should be scheduled for another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  In addition, May 2015 VA and/or private records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all providers (VA and private) from whom he has received audiology testing and/or treatment, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include from May 2015.  

Thereafter, attempt to obtain all audiology records from May 2015 to present, to include VA records, if any.  

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current extent of his hearing loss disability, and associate all findings with the claims file.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible. 

3.  Thereafter, readjudicate the issue on appeal with consideration of all additional evidence received since issuance of the 2014 Statement of the Case.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




